This was an action by a creditor of Miles Morley to set aside a conveyance of property by Miles Morley to James Morley, on the ground that the conveyance was made to defraud the plaintiff as a creditor of Miles Morley. The court found that there was no intent to defraud and that there was a valuable consideration and upon those findings gave judgment for the defendants. The plaintiff on his appeal makes the point, and this is the only point, that the evidence is not sufficient to sustain the findings.
The only question being whether or not the findings are sustained by the evidence, the decision must go upon the familiar ground that an appellate court cannot interfere with the findings of the trial court where there is substantial evidence to sustain it. There is sufficient evidence here to support the findings of the court below. It is useless to recapituate the evidence or state the reasons upon which the conclusions of the court may be upheld.
The judgment is affirmed.